Title: To Thomas Jefferson from Sir John Sinclair, 15 July 1797
From: Sinclair, Sir John
To: Jefferson, Thomas


                    
                        Sir
                        Board of Agriculture Whitehall July 15th. 1797
                    
                    I have the Honor to inclose a Copy of my address to The Board of Agriculture, delivered at the close of our late Session, from which you will perceive the present State of our Pursuits in the great Cause of Agriculture; I hope it will have the good fortune of meeting with your approbation.
                    I also have the pleasure of herewith sending the remainder of the Original Surveys according to the plan first undertaken which completes that part of our design.
                    I am persuaded that these Communications, though not so complete as they will yet Be rendered, will not be unacceptable to one, whose Zeal for Improvement is so well known, and universally acknowledged.
                    Any information upon these important Subjects from America, will be thankfully received by The Board. I have the honor to be, with great regard, Your faithful and obedient Servant
                    
                        John Sinclair
                    
                    
                        N.B. I hope that you approve of the establishment of a Board of Agriculture in America, and that we shall soon have the pleasure of hearing that it is constituted. A Sample of the virginia forward Wheat would be extremely acceptable.
                    
                